DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.
On pages 9-13 of the Applicant’s Response, Applicant argues Paul nor Fujimoto disclose the amended limitations.
The Examiner respectfully disagrees with the Applicant. The Examiner does agree that Paul or Fujimoto do not specifically teach the specific feature described in the presently amended claims. However, the claimed feature does not have support in the originally filed specification discussed in the rejection below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The feature “the instructions are executable by the processor to cause the processor to limit steering of the front plurality of wheels relative to the rear plurality of wheels to achieve a fine steering adjustment of the front plurality of wheels and a coarse steering adjustment of the rear plurality of wheels which is less limited than the fine steering adjustment of the front plurality of wheels” as amended similarly in each of the claims is not as described in the originally filed specification. Specifically, the fine steering adjustment of the front plurality of wheels and the relatively coarse steering adjustment of the rear plurality of wheels are not limited by the instructions executable by the processor or by the controller. 
Applicant points to paragraph 0041 of the PGPub of the present application for support of the feature. However, after a careful read of the disclosure and the paragraph, the specific feature is not supported by the originally filed specification because paragraph 0041 describes the control system of the vehicle provide the different modes to be selected by the user and in response to “the selection of the front section steering reverse mode 210, the instructions stored in the memory 508 of the controller 506 are executable by the processor 510 to cause the processor 510 to enable the front section steering system 140 and disable the rear articulation section steering system 150. As a result, steering of only the wheels 122 is permitted in the mode 210. For the purposes of the present disclosure, adjustment of the angular orientation of the wheels 122 in the mode 210 is permitted to a more limited extent than adjustment of the angular orientation of the wheels 132 in the rear articulation section steering reverse mode 310. Therefore, the mode 210 may be said to provide, or otherwise be associated, fine steering adjustments… whereas the mode 310 … be associated with, coarse steering adjustments…”
The adjustment of the angular orientation of the wheels 122 in the front section steering are more limited or finer than the adjustment of the angular orientation of the wheels 132 in the rear articulation section steering is due to the configurations and the limitations imposed by the configurations and design structure of the articulated vehicle and not limited by the processor or controller. Paragraph 0041 describes that “For the purposes of the present disclosure…”, when mode 210 is selected, which only the front section steering system is enabled and the rear articulation section steering system is disabled, naturally only the front wheels can be adjusted or rotated angularly, allowing only a finer or smaller adjustments due to the smaller range of angle the front wheels can turn. Whereas, in mode 310, the rear articulation section steering system is enabled and the front section steering system is disable, causing naturally only the rear articulation section to be rotated, allowing relatively coarse steering adjustments due to the higher range the articulation of the rear section can rotate. Therefore, the originally filed specification does not describe the present claimed feature that the processor instructs the steering limits of the front and/or rear wheels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2002/0027025) Kobayashi et al. discloses an articulated vehicle steering system having front wheel steering with a smaller range than the rear articulate steering with larger range.
(US 2008/0017436) Dower discloses a vehicle steering control system that selectively enable the steering operations of front and rear plurality of wheels in all configurations and steering modes.
(US 2007/0240928) Coltson et al. discloses a vehicle with improved mobility that enable the steering of the front and rear wheels in different configurations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661